IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-83,797-01



                            IN RE DARRELL CURLEE, Relator



                  ON APPLICATION FOR A WRIT OF MANDAMUS
                IN CAUSE NO. 37,458 IN THE 66 TH DISTRICT COURT
                             FROM HILL COUNTY



       Per curiam.

                                            ORDER

       Relator filed a motion for leave to file an application for a writ of mandamus, pursuant to the

original jurisdiction of this Court. The application requests that we issue a writ of mandamus in the

underlying case, ordering the district court to vacate its order appointing counsel and designating

Lyle Gripp lead counsel dated February 27, 2015. Relator first filed a petition for writ of mandamus

in the Tenth Court of Appeals. In re Darrell Curlee, No. 10-15-00157-CR (Tex. App.—Waco, June

11, 2015) (not designated for publication). The Court of Appeals denied relief without comment. Id.

       The respondent, the Judge of the 66th District Court of Hill County, is ordered to file a

response with this Court. The Hill County District Attorney or his representative, and appointed
                                                                                                  2

counsel, Lyle Gripp, may also submit responses.

       The motion for leave to file an application for writ of mandamus will be held in abeyance

until the respondent has submitted the appropriate response. Any responses shall be submitted within

30 days of the date of this order. Any further proceedings in the underlying cause are hereby stayed

until this application for writ of mandamus is resolved.



Filed: September 16, 2015
Do Not Publish